Name: Commission Regulation (EEC) No 228/81 of 29 January 1981 determining, for certain Member States, the estimated loss of income and the estimated level of the premium payable per ewe for 1980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 81 Official Journal of the European Communities No L 26/37 COMMISSION REGULATION (EEC) No 228/81 of 29 January 1981 determining, for certain Member States , the estimated loss of income and the estimated level of the premium payable per ewe for 1980/81 THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, The data concerning gross domestic production of sheepmeat in the period 1 July to 31 December 1979 , determined pursuant to the provisions of Article 2 (2) of Regulation (EEC) No 2643/80 and Article 1 ( 1 ) (a) of Regulation (EEC) No 2662/80 , are given in Annex I hereto . Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC) No 3446/80 (2 ), and in particular Article 5 (2) and (8) thereof, Article 2 1 . The following is the difference between the refer ­ ence price and the foreseeable market price during the 1980/81 marketing year for the following regions : Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of the said premium must be calculated at the beginning of the marketing year on the basis of the foreseeable loss of income ; ,, Difference in ECU e £ton per 100 kilograms 4 16-5 5 79-4 Whereas, pursuant to Council Regulation (EEC) No 2643/80 (3), the total amount of the premium is to be calculated by using as a reference point gross domestic production of sheepmeat recorded for the year prior to the current year for each region in ques ­ tion : 2 . The total amount of loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 and obtained pursuant to the provi ­ sions of Article 1 (a) of Regulation (EEC) No 2662/80 is hereby determined as follows : Region Total amount in ECU 4 2 888 000 5 15 350 000 Article 3 Whereas, however, Commission Regulation (EEC) No 2662/80 (4) provides that, for the 1980/81 marketing year, the comparison between the market price and the reference price for the purposes of calculating the premium must be carried out taking into account sheepmeat production recorded during the period 1 July to 31 December 1979 in respect of regions 1 to 5 ; whereas the said comparison shows that some of the said regions have suffered a loss of income ; whereas, accordingly, the estimated amount of the premium for those regions must be fixed ; The estimated amount of the premium payable per ewe and per Member State , obtained pursuant to the provisions of Article 1 (b) and (c) of Regulation (EEC) No 2662/80 , shall be as follows on the basis of the number of ewes given in Annex II hereto : Estimated amount of the Member State premium payable per ewe in ECU per ewe 1-866 1-125 Ireland United KingdomWhereas the measures provided for in this Regulationare in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, Article 4 (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 359, 31 . 12 . 1980, p . 16 . (3 ) OJ No L 275, 18 . 10 . 1980, p . 6 . This Regulation shall enter into force on 30 January 1981 .(4) OJ No L 276, 20 . 10 . 1980, p . 22. No L 26/38 Official Journal of the European Communities 30 . 1 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1981 . For the Commission Poul DALSAGER Member of the Commission 30 . 1 . 81 Official Journal of the European Communities No L 26/39 ANNEX I Sheepmeat production in the Member States making up regions 1 to 5 during the period 1 July to 31 December 1979 Member StateRegion Gross domestic production(tonnes) 1 2 3 Italy France 23 500 80 700 26 492 515 13 060 84 2 200 10 613 17 500 141 500 of which : Denmark Netherlands Luxembourg Belgium Germany 4 Ireland 5 United Kingdom ANNEX II Number of ewes recorded in the Member States making up regions 1 to 5 Region Member State Number of ewes recorded 1 Italy 6 674 000 2 France 7 109 000 3 1 260 000 of which : Denmark 46 000 Netherlands 390 000 Luxembourg 4 000 Belgium 55 000 Germany 765 000 4 Ireland 1 548 000 5 United Kingdom 13 646 000